Citation Nr: 1517765	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for internal derangement, left knee, status post meniscectomy.  


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA examination, and the VA examination was necessary to decide the issue of entitlement to an increased evaluation for internal derangement, left knee status post meniscectomy.  

2.  The Veteran failed to appear at the examination, and he has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The claim for an increased rating in excess of 10 percent for internal derangement, left knee status post meniscectomy must be denied as a matter of law.  38 C.F.R. § 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected left knee disability.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the RO found that a VA examination was necessary, based on the Veteran's assertions in his substantive appeal that this left knee disability has worsened and that he did not receive notice of his scheduled December 2012 VA examination.  The Veteran was scheduled for a VA examination in August 2013, but he failed to report to the examination.  

Subsequent to his failure to appear, the Veteran has not submitted any correspondence.  

In short, the Veteran was scheduled for a VA examination, which was necessary to decide his claim for an increased evaluation for the service-connected left knee disability.  He failed to appear at the examination, and he has not presented good cause for the failure to appear.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  


ORDER

An increased disability rating in excess of 10 percent for left knee status post meniscectomy is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


